Appeals by the defendant from three judgments of the County Court, Rockland County (Nelson, J.), all rendered May 2, 2000, convicting him of burglary in the second degree under indictment No. 00-00047, burglary in the third degree under indict*604ment No. 00-00054, and grand larceny in the third degree under indictment No. 00-00055, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that the court improvidently exercised its discretion in denying his request for youthful offender treatment is unpreserved for appellate review since he failed to object or move to withdraw his plea on that basis (see People v Greene, 13 AD3d 647 [ 2004]; People v Small, 7 AD3d 819 [2004]; People v Fryer, 2 AD3d 874 [2003]; People v Jones, 288 AD2d 397 [2001]). In any event, the court providently exercised its discretion in denying youthful offender treatment to the defendant, who committed two burglaries and grand larceny during a period of approximately two months (see People v Roger, 287 AD2d 747 [2001]; People v Harper, 270 AD2d 431 [2000]; People v Colon, 267 AD2d 319 [1999]; People v Vera, 206 AD2d 494 [1994]). Santucci, J.P., Krausman, Mastro and Skelos, JJ., concur.